Citation Nr: 1209947	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-15 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from March 16, 2009, as 50 percent disabling from January 21, 2010, and as 70 percent disabling from December 13, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from March 2002 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted the Veteran service connection for posttraumatic stress disorder, assigning an initial 10 percent disability rating, and for traumatic brain injury, assigning an initial 10 percent rating.  In a subsequent rating decision dated in March 2010, the RO granted the Veteran a rating of 50 percent for posttraumatic stress disorder, effective January 21, 2010.  In addition, the RO issued a rating decision in January 2012 granting the Veteran a higher rating of 70 percent for posttraumatic stress disorder, effective from December 13, 2010.  In that rating decision, the RO also awarded the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


FINDING OF FACT

In February 2012, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to higher ratings for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 10 percent for traumatic brain injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

By a February 2012 statement, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to higher ratings for posttraumatic stress disorder and for traumatic brain injury.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal for entitlement to higher initial ratings for posttraumatic stress disorder is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for traumatic brain injury is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


